DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 12/03/2021 have been fully considered but they are not persuasive. The examiner respectfully respond to the REMARKS as below.
3.	Regarding Claim 1, The applicant argues that the Wu fails to disclose or suggest at least the features of “where in the data is transmitted with the information related to the selected HARQ process” (REMARKS, page 5 and 6 of 7).  The applicant further argues that Wu says nothing about transmitting information related to the HARQ process along with the data.
4.	In response, the examiner points out that the reference Wu is explicitly directed to HARQ process selection, and explicitly discloses about transmitting data and HARQ process.  The “information related to” is a broad term.  Wu, Abstract, paragraphs [0073] prepare data for transmission using HARQ process ID #0 310, [0074]  prepare data for transmission using HARQ process ID #1 320. Various passages such as paragraphs [0061], [0064], [0076], [0078], and [0124]-[0126] and Abstract disclose transmit a transport block of a HARQ process which is equivalent to transmitting the data using the selected HARQ process. Various passages disclose HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection.  The paragraph [0063] disclose about available HARQ process.  Thus, Wu disclose about “where in the data is transmitted with the information related to the selected HARQ process”.
 	As claim 1 is not allowable, independent claim 6 is not allowable.  The dependent claims 2-5, and 7-10 as dependent on the claims 1 and 6 are not allowable.
5.	The objections of claims 1-10 are withdrawn in view of amendments.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., (Pub. No.: US 2020/0351031 A1).

Regarding Claim 1,	 (Currently Amended) Wu discloses a method for performing an uplink (UL) transmission by user equipment (UE) in a wireless communication system, the method comprising: (Wu, Abstract, Fig. 1, [0039] UEs 120-1 and 120-2, paragraphs [0006]-[0011], Fig. 2, [0053], Fig. 4 [0082], Fig. 5 [0098] and also paragraphs [0113] and [0115], UL transmission)
receiving an UL grant from a gNB; (Wu, paragraph [0046] UL grant received, Fig. 1, gNB 110)
selecting a Hybrid Automatic Repeat Request (HARQ) process among available HARQ processes; (Wu, Various passages disclose HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079]  HARQ process selection.  The paragraph [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection)
generating data to be transmitted on the UL grant; and (Wu, [0046] data unit, PUSCH for UL grant/configured uplink grant)
transmitting the data using the selected HARQ process, (Wu, Various passages disclose HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079]  HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection. Abstract, [0073]-[0074] Various passages disclose transmit a transport block of a HARQ process which is equivalent to transmitting the data using the selected HARQ process)
wherein the data is transmitted with information related to the selected HARQ process.  (Wu, Abstract, [0073]-[0074] Various passages such as paragraphs [0061], [0064], [0076], [0078], and [0124]-[0126], and Abstract disclose transmit a transport block of a HARQ process which is equivalent to transmitting the data using the selected HARQ process. Various passages disclose HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection)

Regarding Claim 2,	 (Currently Amended) Wu discloses the method for claim 1, wherein the available HARQ processes are HARQ processes of which any configured grant (CG) timer or CG retransmission timer is not running. (Wu, [0063] Available HARQ process, Various passages disclose HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, the paragraphs [0043]-[0046] CG timer/CG retransmission timer and timer is not running.  Wu also discloses through paragraph [0046] that the configured grant timer is not started/restarted)
 
Regarding Claim 3,	 (Currently Amended) Wu discloses the method for claim 1, wherein the available HARQ processes are HARQ processes on which a new transmission is enabled.  (Wu, [0063] Available HARQ process, the paragraphs [0003]-[0004], [0041]-[0042] disclose about new transmission/CG timer to allow new transmission.  The paragraph [0046] discloses that HARQ process be used for new transmission when the timer is not running.  The paragraph also discloses about selecting HARQ process for new transmission)

Regarding Claim 4,	 (Currently Amended) Wu discloses the method for claim 1, wherein selecting the HARQ process comprises: (Wu, [0063] Available HARQ process, Various passages disclose about HARQ process selection)
`selecting the HARQ process among the available HARQ processes based on there being pending data which has not been transmitted on a UL resource associated with a HARQ process of the UL grant.  (Wu, [0063] Available HARQ process, Various passages disclose about HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, the paragraph [0046] data unit or protocol data unit (PDU), PUSCH for UL grant/configured uplink grant)

Regarding Claim 5,	 (Original) Wu discloses the method for claim 1, wherein the selected HARQ process is different from a HARQ process related to the UL grant. (Wu, [0063] Available HARQ process, Various passages disclose HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, Wu discloses about two different behaviors through paragraphs [0003], [0041], [0043], [0050].  Configured grant operation by introducing a mechanism for HARQ process selection and allow two timers, which have different behaviors respectively to run for the HARQ processes at the same time,  paragraphs [0055] and [0079])

Regarding Claim 6,	 (Currently Amended) Wu discloses a user equipment (UE) configured to operate in a wireless communication system, the UE comprising: (Wu, Fig. 1, UEs 120-1 and 120-2)
at least one transceiver; (Wu, UE has a transceiver)
at least one processor; and (Wu, Abstract, processor, Fig. 6, [0116]-[0127] processor 610)
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: (Wu, Abstract, Fig. 6, [0116]-[0127] processor 610, and memory 620)
receiving an uplink (UL) grant from a gNB; (Wu, paragraph [0046] UL grant received, Fig. 1, gNB 110)
selecting a Hybrid Automatic Repeat Request (HARQ) process among available HARQ processes; (Wu, Various passages disclose HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079]  HARQ process selection.  The paragraph [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection)
(Wu, [0046] data unit, PUSCH for UL grant/configured uplink grant)
transmitting the data using the selected HARQ process, (Wu, Various passages disclose HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079]  HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection or UE HARQ process selection, Abstract, Various passages disclose transmit a transport block of a HARQ process which is equivalent to transmitting the data using the selected HARQ process)
wherein the data is transmitted with information related to the selected HARQ process. (Wu, Abstract, Various passages such as paragraphs [0061], [0064], [0076], [0078], [0124]-[0126], and Abstract disclose transmit a transport block of a HARQ process which is equivalent to transmitting the data using the selected HARQ process. Various passages disclose HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection)
 
Regarding Claim 7,	 (Currently Amended) Wu discloses the UE for claim 6, wherein the available HARQ processes are HARQ processes of which any configured grant (CG) timer or CG retransmission timer is not running. (Wu, [0063] Available HARQ process, Various passages disclose HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, the paragraphs [0043]-[0046] CG timer/CG retransmission timer and timer is not running.  Wu also discloses through paragraph [0046] that the configured grant timer is not started/restarted)
 
Regarding Claim 8,	 (Currently Amended) Wu discloses the UE for claim 6, wherein the available HARQ processes are HARQ processes on which a new transmission is enabled. (Wu, [0063] Available HARQ process, the paragraphs [0003]-[0004], [0041]-[0042] disclose about new transmission/CG timer to allow new transmission.  The paragraph [0046] discloses that HARQ process be used for new transmission when the timer is not running.  The paragraph also discloses about selecting HARQ process for new transmission)
 
Regarding Claim 9,	 (Currently Amended) Wu discloses the UE for claim 6, wherein the HARQ process is selected among the available HARQ processes based on there being pending data which has not been transmitted on a UL resource associated with a HARQ process of the UL grant existing. (Wu, [0063] Available HARQ process, Various passages disclose HARQ process selection: Fig. 2, [0052] selecting HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection, the paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection.  The paragraph [0046] data unit or protocol data unit (PDU), PUSCH for UL grant/configured uplink grant)

Regarding Claim 10,	 (Original) Wu discloses the UE for claim 6, wherein the selected HARQ process is different from a HARQ process related to the UL grant.  (Wu, [0063] Available HARQ process, Various passages disclose HARQ process selection: Fig. 2, [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, Wu discloses about two different behaviors through paragraphs [0003], [0041], [0043], [0050].  Configured grant operation by introducing a mechanism for HARQ process selection and allow two timers, which have different behaviors respectively to run for the HARQ processes at the same time,  paragraphs [0055] and [0079])

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Fakoorian et al., (Pub. No.: US 2020/0322980 A1), The reference is directed to “Validating uplink configured grants” and disclose information related to application.
(b)	Talarico et al., (Pub. No.: US 2019/0268935 A1), The reference discloses related information to the application.
(c)	Zhou et al., (Pub. No.: US 2020/0260486 A1), The reference discloses related information to the application.
.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463